

SETTLEMENT AGREEMENT AND GENERAL RELEASE


THIS SETTLEMENT AGREEMENT AND GENERAL RELEASE  (“Agreement”) is made and entered
into as of April 30, 2009, by and among Pamela Becker, an individual (“Becker”),
Arnold F. Sock, an individual (“Sock”), Sid Rosenblatt, an individual
(“Rosenblatt”) and Kaplan, Kenegos & Kadin (“Kaplan”, together with Sock,
Rosenblatt and Becker, the “Becker Parties” and each individually a “Becker
Party”) and Bio Solutions Manufacturing, Inc., a Nevada corporation (the
“Company”).  Becker, Sock, Rosenblatt Kaplan, and the Company are collectively
referred to as the “Parties”.


RECITALS


WHEREAS, on or about November 27, 2007, Martin Becker and Sock (collectively,
the “Claimants”) commenced an action against the Company in the Superior Court
of California for the County of Los Angeles, Case No. BC381299 (the “Action”);
 
WHEREAS, Martin Becker died on December 14, 2008, and on March 31, 2009 the
parties stipulated to allow Pamela Becker, as Martin Becker’s successor in
interest to be substituted as a Claimant and the Superior Court of California
approved the stipulation and Pamela Becker was substituted into the Action
in  lieu of Martin Becker;
 
WHEREAS, in order to avoid any further costs, burdens, or distractions, and
uncertainties of litigation, the Parties now desire, and through the execution
of this Agreement, intend to dispose of and resolve fully and completely any and
all disputes, claims, issues and differences between them, including, but not
limited to, any and all actual or implied claims, demands or causes of action
asserted by the Parties or which could have been asserted by or against the
Parties in any action or proceeding in any legal, administrative or other forum
whatsoever.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:
 
Section 1.           Consideration. The Parties shall exchange the following
consideration:
 
1.1           Delivery of Shares.  Within 5 business days after execution of
this Agreement, the Company will issue and deliver to the Becker Parties
certificates representing 92,000 shares (the “Shares”) of the Company’s Series B
Preferred Stock, which shares are convertible into shares of the Company’s
common stock (the “Common Stock”).  The Shares shall be issued and delivered as
follows: 23,000 to Becker, 23,000 to Sock, 23,000 to Rosenblatt and 23,000 to
Kaplan
 
1.2           Dismissal.  Concurrently herewith, the Claimants shall file with
the Los Angeles Superior Court a Dismissal with Prejudice with respect to the
Action, with the Court reserving jurisdiction to enforce this Settlement
Agreement and will deliver a copy of the same to the Company.
 

 
1

--------------------------------------------------------------------------------

 
 
1.3           Rule 144 Opinions.  If any shares of the Common Stock deliverable
under this Agreement upon conversion of the Series B Preferred Stock (the
“Conversion Shares”), or otherwise held by a Becker Party may be resold in the
absence of an effective registration thereof under the Securities Act of 1933,
as amended, pursuant to Rule 144, then upon the request by a a Becker Party and
the delivery by the Becker Party of standard and customary forms and
certifications, the Company shall deliver, at no cost to any Becker Party, an
opinion of the Company’s counsel to that effect, acceptable to the Company’s
transfer agent within five (5) business days of receipt of such request.
 
Section 2.          Termination of Agreement. All rights, duties and obligations
of the Parties, if any, under that certain Reorganization and Stock Purchase
Agreement by and between Becker, Sock and the Company dated on or about February
1, 2004 and any documents related thereto (the “Reorganization Agreement”) shall
be immediately terminated upon execution of this Agreement.
 
Section 3.          Claimants’ Representations and Warranties. To induce the
Company to enter into this Agreement, the Becker Parties represent and warrant
the following to the Company:
 
3.1           Existence and Power  Each Becker Party has adequate authority,
power, and legal right to enter into, execute, deliver, and perform the terms of
this Agreement and to consummate the transactions contemplated thereby.  The
Agreement, upon its execution and delivery, will constitute a valid, legal, and
binding obligation of each Becker Party, enforceable in accordance with its
terms, subject only to applicable bankruptcy, insolvency or similar laws
generally affecting the enforcement of creditor’s rights.
 
3.2           Information on the Becker Parties.  Each Becker Party is, and will
be at the time of any conversion of the Series B Preferred Stock, experienced in
investments and business matters, has made investments of a speculative nature
and has purchased securities of United States publicly-owned companies in the
past and, with its representatives, has such knowledge and experience in
financial, tax and other business matters as to enable such Becker Party to
utilize the information made available by the Company to evaluate the merits and
risks of and to make an informed investment decision with respect to the
proposed acceptance of the Company’s Series B Preferred Stock, which represents
a speculative investment.  Each Becker Party has the authority and is duly and
legally qualified to receive and own the Shares, and the Conversion Shares
(collectively, the “Securities”).  Each Becker Party is able to bear the risk of
such investment for an indefinite period and to afford a complete loss thereof.
 
3.3           Receipt of Shares.  Each Becker Party has acquired the Shares as
principal for its own account for investment only and not with a view toward, or
for resale in connection with, the public sale or any distribution thereof.

 
2

--------------------------------------------------------------------------------

 

3.4           Compliance with Securities Act.  Each Becker Party understands and
agrees that the Securities have not been registered under the Securities Act of
1933, as amended or any applicable state securities laws, by reason of their
issuance in a transaction that does not require registration under the
Securities Act of 1933, as amended (based in part on the accuracy of the
representations and warranties of each Becker Party contained herein), and that
such Securities must be held indefinitely unless a subsequent disposition is
registered under the Securities Act of 1933, as amended or any applicable state
securities laws or is exempt from such registration.
 
3.5           Legend.  The Shares and the Conversion Shares shall bear the
following or similar legend:
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.  THESE SHARES MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER SUCH SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES LAW OR AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION
IS NOT REQUIRED.”


3.6           Communication of Offer.  The offer to issue the Securities was
directly communicated to each Becker Party by the Company.  At no time was any
Becker Party presented with or solicited by any leaflet, newspaper or magazine
article, radio or television advertisement, or any other form of general
advertising or solicited or invited to attend a promotional meeting otherwise
than in connection and concurrently with such communicated offer.


3.7           Restricted Securities.   Each Becker Party understands that the
Securities have not been registered under the Securities Act of 1933, as
amended, and no Becker Party will sell, offer to sell, assign, pledge,
hypothecate or otherwise transfer any of the Securities unless pursuant to an
effective registration statement under the Securities Act of 1933, as amended,
or pursuant to a valid exemption from registration.


3.8           No Governmental Review.  Each Becker Party understands that no
United States federal or state agency or any other governmental or state agency
has passed on or made recommendations or endorsement of the Securities or the
suitability of the investment in the Securities, nor have such authorities
passed upon or endorsed the merits of the offering of the Securities.

 
3

--------------------------------------------------------------------------------

 


Section 4.          Release, Termination, and Waiver.
 
4.1           The Becker Parties on behalf of themselves and each of their
respective agents, attorneys, insurers, heirs, assigns, beneficiaries,
executors, trustees, conservators, representatives, predecessors-in-interest,
successors-in-interest, and whomsoever may claim by, under or through them, and
all persons acting by, through, under or in concert with any of them (the
“Becker Releasing Parties”) hereby irrevocably and unconditionally forever
release, remise, acquit and discharge the Company, and its present, former or
future agents, representatives, employees, independent contractors, directors,
shareholders, officers, attorneys, insurers, subsidiaries, divisions, parents,
assigns, affiliates, predecessors and successors (collectively, the “Becker
Released Parties”) from and against any and all debts, obligations, losses,
costs, promises, covenants, agreements, contracts, endorsements, bonds,
controversies, suits, actions, causes of action, misrepresentations, defamatory
statements, tortuous conduct, acts or omissions, rights, obligations,
liabilities, judgments, damages, expenses, claims, counterclaims, cross-claims,
or demands, in law or equity, asserted or unasserted, express or implied,
foreseen or unforeseen, real or imaginary, alleged or actual, suspected or
unsuspected, known or unknown, liquidated or non-liquidated, of any kind or
nature or description whatsoever, arising from the beginning of the world
through the date of this Agreement which each of the Becker Releasing Parties
ever had, presently have, may have, or claim or assert to have, or hereafter
have, may have, or claim or assert to have, against any of the Becker Released
Parties (the “Becker Released Claims”).  This release shall not affect the
rights of the Becker Parties under this Agreement or the Certificate of
Designation Establishing Series B Preferred Stock of the Company.



4.2           The Company, on behalf of itself and its agents, attorneys,
insurers, heirs, assigns, beneficiaries, executors, trustees, conservators,
representatives, predecessors-in-interest, successors-in-interest, and
whomsoever may claim by, under or through it, and all persons acting by,
through, under or in concert with it (the “Company Releasing Parties”) hereby
irrevocably and unconditionally forever release, remise, acquit and discharge
each Claimant and their respective present, former or future agents,
representatives, employees, independent contractors, directors, shareholders,
officers, attorneys, insurers, subsidiaries, divisions, parents, assigns,
affiliates, predecessors and successors (collectively, the “Company Released
Parties”) from and against any and all debts, obligations, losses, costs,
promises, covenants, agreements, contracts, endorsements, bonds, controversies,
suits, actions, causes of action, misrepresentations, defamatory statements,
tortuous conduct, acts or omissions, rights, obligations, liabilities,
judgments, damages, expenses, claims, counterclaims, cross-claims, or demands,
in law or equity, asserted or unasserted, express or implied, foreseen or
unforeseen, real or imaginary, alleged or actual, suspected or unsuspected,
known or unknown, liquidated or non-liquidated, of any kind or nature or
description whatsoever, arising from the beginning of the world through the date
of this Agreement which each of the Company Releasing Parties ever had,
presently have, may have, or claim or assert to have, or hereafter have, may
have, or claim or assert to have, against any of the Company Released Parties
(the “Company Released Claims”). This release shall not affect the rights of the
Company under this Agreement or the Certificate of Designation Establishing
Series B Preferred Stock of the Company.


4.3           The Parties acknowledge and understand that hereafter they may
discover or appreciate claims, facts, issues or concerns in addition to or
different from those that they now know or believe to exist with respect to the
subject matter of this Agreement that, if known or suspected at the time of
execution of this Agreement, might have materially affected the settlement
embodied herein.  The Parties nevertheless agree that the general releases and
waivers described in Paragraphs 4.1 and 4.2 above apply to any such additional
or different claims, facts, issues or concerns.  The Parties acknowledge that
this release is intended to be very broad and is a critical element of the
Parties’ settlement.

 
4

--------------------------------------------------------------------------------

 


4.4    It is the intention of the Parties that the foregoing general releases
shall be effective for use as a protective bar to all Becker Released Claims and
Company Released Claims and shall terminate all of the Parties’ rights, duties
and obligations, if any, under any agreement between any Becker Party, on the
one hand, and the Company on the other hand.  In furtherance, and not in
limitation of such intention, the general release provided for herein shall be,
and shall remain in effect, as a full and complete release, notwithstanding the
later discovery or existence of any additional or different facts or claims,
without limitation.


4.5   The Parties acknowledge that they have been advised by their respective
attorneys and are familiar with and understand the provisions of California
Civil Code Section 1542 as well as all provisions of federal law, and Nevada
state law, if any, that may provide any right or benefit that is similar in any
material respect to California Civil Code Section 1542, which provides as
follows:


A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.


4.6   The Parties hereby voluntarily and expressly waive and relinquish each and
every right or benefit which they may have under California Civil Code Section
1542 and all provisions of federal law and Nevada state law, if any, that may
provide any right or benefit that is similar in any material respect to the
rights and benefits afforded under California Civil Code Section 1542, to the
full extent that they may lawfully waive such rights.  The Parties acknowledge
that they may hereafter discover facts in addition to or different from those
which they presently know or believe to be true regarding the subject matter of
the dispute and the other matters herein released, but agree that they have
taken that possibility into account and that it is their intention hereby to
fully, finally and forever settle and release the matters, disputes and
differences, now known or unknown, suspected or unsuspected, arising out of or
in any way relating to the matters released pursuant to this Agreement, and to
terminate any and all rights, duties and obligations of the Parties under the
Reorganization Agreement.


4.7           The Parties hereto acknowledge that they expressly understand that
this Agreement and the settlement it represents (a) is entered into solely for
the purpose of avoiding any possible future expenses, burdens or distractions of
litigation and (b) in no way constitutes an admission by any party hereto of any
liability of any kind to any other party or of any wrongdoing on the part of any
of the Becker Released Parties or any of the Company Released Parties.  In this
connection, the Parties specifically deny any liability in connection with any
claims which have been made or could have been made, or which are the subject
matter of, or arise from, or are connected directly or indirectly with or
related in any way to the claims, counterclaims, and defenses set forth in the
Action, including, but not limited to, any violation of any federal or state law
(whether statutory or common law), rule or regulation, and the Parties deny that
a violation of any such law, rule or regulation has ever occurred.

 
5

--------------------------------------------------------------------------------

 


Section 5.          Trading Resrictions.


5.1           Each Becker Party together with its affiliates shall not, in the
aggregate, make any Net Sales (as defined below) of Common Stock held by it on
any single day during such period, a number of shares of Common Stock in excess
of 2.5% of the ten day average daily trading volume of the Common Stock (as
reported by Bloomberg Financial Markets (or any successor thereto)) on each day
immediately preceding such sale.  “Net Sales” means, with respect to any date of
determination, the difference of (A) the number of shares of Common Stock sold,
including by way of short sales, or otherwise transferred or disposed of,
directly or indirectly, on such date of determination by the Becker Party and
their affiliates minus (B) the number of shares of Common Stock purchased,
directly or indirectly, on such date of determination by such Becker Party and
its affiliates.
 
5.2           Each Becker Party agrees that it will not sell any Conversion
Shares at the then-existing “bid” price for the Company’s common stock, as
reported on OTC Bulletin Board or on such subsequent market on which the shares
of Common Stock are then listed or quoted.
 
5.3           Each Becker Party agrees to utilize a brokerage firm satisfactory
to the Company to effect and process all Share conversions and all sales of
Conversion Shares and each Becker Party understands that no Share conversions
will be allowed until such brokerage firm acceptable to the Company has been
retained.  Firms satisfactory to the Company include Oppenheimer & Co., 100
Jericho Quadrangle, Suite 342, Jericho, NY 11753 and each Becker Party agrees to
open an account for the Shares (and shares of the Company’s common stock issued
upon conversion thereof) at such Brokerage firm. If for any reason Oppenheimer
will not open an account for any of the Becker Parties or closes the account of
a Becker Party before all of the eligible Common Shares for such Becker Party
are sold, then Company will provide another Brokerage firm acceptable to the
Company within fifteen (15) days of the notice of refusal to open an account
being received by the Company from a Becker Party or receipt of notice from a
Becker Party that an existing account has been closed.


Section 6.          Miscellaneous.


6.1           Representations and Warranties.  The Parties represent and warrant
that they are the sole owner of all claims, rights, demands and causes of action
that they are relinquishing by executing this Agreement and that no other
persons or entities have any interest in such claims, rights, demands or causes
of action.


6.2           Representation by Counsel.  The Parties acknowledge that they are
executing and delivering this Agreement with full knowledge of any and all
rights which they may have with respect to the claims and causes of action
herein settled and released. The Parties acknowledge that they are represented
by and have consulted with attorneys of their own choosing to the extent desired
before executing and delivering this Agreement in order to review this document
and the claims and causes of action being settled and released hereby and
thereby, and that they have had a reasonable and sufficient opportunity to do
so.


6.3           Binding Effect of Agreement.  This Agreement shall inure to the
benefit of the Becker Released Parties and the Company Released Parties, and
shall be binding upon the Becker Releasing Parties, the Company Releasing
Parties, and their respective heirs, administrators, executors, representatives,
attorneys, agents, predecessors in interest (if any), successors, affiliates,
assigns and beneficiaries.

 
6

--------------------------------------------------------------------------------

 


6.4           Expenses and Fees.  Each Party shall bear its own attorney’s fees,
costs and expenses, and consultants, advisors and experts’ fees, costs and
expenses, arising or relating to the Action and the negotiation, execution and
delivery of this Agreement.  The Parties expressly agree to waive all statutory,
contractual and/or common law rights to recover any attorney’s fees, costs and
expenses, and consultants, advisors and experts’ fees, costs and expenses,
arising or relating to the Arbitration and the negotiation, execution and
delivery of this Agreement.


6.5           Governing Law.  The Parties agree that the validity, effect and
construction of this Agreement as well as any rights, duties and obligations
thereunder, and any disputes concerning any of the provisions of this Agreement
or over the negotiation or execution thereof, shall be interpreted under,
governed by and construed in accordance with the laws of the State of California
without regard to conflict of laws provisions.


6.6           Dispute Resolution.  Any and all disputes between any of the
Parties concerning any of the provisions of this Agreement or the rights, duties
and obligations hereunder shall be exclusively resolved in an action or
proceeding brought against in the Superior State of California for the County of
Los Angeles which shall retain jurisdiction to enforce this Settlement Agreement
pursuant to California Code of Civil Procedure Section 664.  Each of the parties
hereby consents to the exclusive jurisdiction of such courts (and of the
appropriate appellate courts) in any such action or proceeding and waives any
objection to venue laid therein.  The parties hereto each waive any claim that
such jurisdiction is not a convenient forum for any such action; provided,
however, that each party reserves the right to seek to remove the action or
proceeding from the state court to the federal court in such jurisdiction or
vice versa.  Each party waives the right to a jury trial.  The prevailing party
in any proceeding instituted to resolve any dispute between any of the Parties
arising out of or relating to this Agreement shall be entitled, in addition to
any award rendered, to all reasonable attorneys’ fees, costs and expenses
incurred in connection with any such proceeding.


6.7           Additional Documents.  The Parties and their counsel agree to
execute all further and additional documents and to take such other acts
necessary under the circumstances to accomplish the purposes set forth in this
Agreement.


6.8           Entire Agreement; Amendments.  This Agreement, the exhibits
hereto, the documents referenced herein and the exhibits thereto, constitute the
entire understanding and agreement of the Parties with respect to the subject
matter hereof and thereof and supersede all prior and contemporaneous agreements
or understandings, inducements or conditions, express or implied, written or
oral, between the parties with respect hereto and thereto.  This Agreement may
be amended, altered, modified or waived, in whole or in part, only in a writing
executed by all the Parties to this Agreement.  This Agreement may not be
amended, altered, modified or waived, in whole or in part, orally.
 
 
7

--------------------------------------------------------------------------------

 

6.9           Severability.  In the event that any one or more of the provisions
contained in this Agreement shall, for any reason, be declared in a legal forum
to be invalid, illegal, ineffective or unenforceable in any respect, such
invalidity, illegality, ineffectiveness or unenforceability shall not affect any
other provision of this Agreement, which Agreement shall remain in full force
and effect, valid and binding upon the Parties, and each of the provisions of
this Agreement shall be enforceable independently of any other provision of this
Agreement and independently of any other claim or cause of action.


6.10           Execution in Counterparts.  This Agreement may be executed in
several counterparts, each of which shall be considered to be an original or
total copy of the Agreement. The Agreement shall become effective only upon its
execution by all Parties hereto.  A facsimile copy of said signatures of all of
the Parties will be sufficient to make this Agreement binding on all Parties.


6.11           Non-Waiver.  The failure of any Party to insist upon strict
adherence to any term of this Agreement on any occasion shall not be considered
a waiver thereof or deprive that Party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.


6.12           Titles.  The titles of the Sections of this Agreement are
inserted for convenience only and shall not affect the meaning or construction
of any of the terms of this Agreement.


6.13           Acknowledgment.  The Parties acknowledge that they have read this
Agreement and that they fully know, understand, and appreciate its contents and
that they have executed the same and make the settlement and release provided
for herein voluntarily and of their own free will


6.14           Authority of Company Signatory. The signatory for the Company
represents and warrants to the Becker Parties that he is executing this
Agreement on behalf of the Company as a result of all required corporate actions
being taken by the Company to authorize and approve this Agreement.
 
 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound, have each
executed this Agreement on the dates set forth below.


BECKER:
 
PAMELA BECKER
                 
SOCK:
 
ARNOLD F. SOCK
                 
ROSENBLATT:
 
SID ROSENBLATT
                 
KAPLAN
 
KAPLAN, KENEGOS & KADIN
         
By:
     
Jerry Kaplan, General Partner
     
COMPANY:
 
BIO SOLUTIONS MANUFACTURING, INC.
               
David Bennett, President

 
 
9

--------------------------------------------------------------------------------

 